                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In the Matter of:                                           In Bankruptcy:

FUTURE DIE CAST ACQUISITIONS, INC.                          Case No: 18-46210-MAR
d/b/a FUTURE DIE CAST & ENGINEERING, INC.                   Chapter 7
                                                            Honorable MARK A. RANDON

_____________Debtor(s)____________/

  TRUSTEE’S MOTION FOR ORDER AUTHORIZING TRUSTEE TO DISPOSE OF
 PROPERTY VIA PUBLIC AUCTION FREE AND CLEAR OF LIENS, CLAIMS AND
ENCUMBRANCES, WITH SAME ATTACHING TO THE PROCEEDS OF SALE, AND
    AUTHORIZING SURCHARGE OF SECURED CREDITOR’S COLLATERAL

          BASIL T. SIMON, Trustee, by his attorneys, Simon, Stella & Zingas, P.C.,states as
follows:

       1.       Future Die Cast Acquisitions, Inc. d/b/a Future Die Cast & Engineering, Inc. (the
“Debtor) filed a Chapter 11 bankruptcy petition in the United States Bankruptcy Court for the
Eastern District of Michigan, Southern Division on or about April 27, 2018 (the “Petition
Date”).

       2.       On September 17, 2018, the Chapter 11 case was converted to a Chapter 7 and
Basil T. Simon was appointed Chapter 7 Trustee of the Debtor.


          3.    On the Petition Date, the Debtor owned significant personal property used in the
course of its business operations consisting primarily of machinery and equipment (the
“Property”). A description of the Property is attached as Exhibit A.         The Trustee has been
advised that additional property identified in Exhibit B attached hereto was at Debtor’s premises
and reviewed and appraised at a February, 2018 appraisal but was removed from the Debtor’s
premises. The Trustee is attempting to determine whether he can recover the missing property,
and, if so, any recovered property may be included as Property to be sold at the auction.


          4.    The Property is subject to the first priority lien of The Huntington National Bank




 18-46210-mar        Doc 169     Filed 10/24/18    Entered 10/24/18 12:27:48        Page 1 of 9
(“Huntington”) which asserts it is owed in excess of approximately $5,200,000.00. To induce
the Trustee to sell the Property free and clear of liens and encumbrances, in accordance with a
budget approved by Huntington attached as Exhibit C, Huntington has agreed to a surcharge
from the gross sale proceeds received at auction of the Trustee’s reasonable fees and expenses
incurred in connection with the auction, (including those of his attorneys in an amount not to
exceed $7,500.00) and the Trustee’s statutory compensation as calculated under 11 U.S.C. §326.
Thus, there is a benefit to the bankruptcy estate in allowing the auction.



        5.      Pursuant to order of this Court, the Trustee has retained R.J. Montgomery &
Associates, Inc. as auctioneer (“Auctioneer”) to auction the Property consistent with its Auction
proposal set forth in Exhibit D attached hereto and incorporated by this reference (the
“Proposal”).


        6.      Applicant believes that disposition of the Property by public auction will allow
the estate to realize the highest possible net recovery.


        7.      The Trustee proposes to sell the Property via public auction free and clear of all
liens, claims and encumbrances and transfer same to the proceeds of sale pursuant to 11 USC
§363(b) and (f) in accordance with the terms and conditions of the Proposal pursuant to an online
auction commencing on November 24, 2018 and concluding on November 29, 2018.


        8.      Trustee proposes to permit the Auctioneer to charge a buyer’s premium of 18% as
set for in the proposal.


        9.      Trustee further proposes to retain from the gross auction proceeds of the Property
as a surcharge an amount equal to his fees and expenses and those of his attorneys in
administering the Property for the benefit of Huntington and pay to Huntington the amount due it
from the proceeds of the sale of the Property.


        WHEREFORE, Basil T. Simon, Trustee, prays that this Court enter an order
Authorizing Trustee To Dispose Of Property Via Public Auction Free And Clear Of Liens,



 18-46210-mar        Doc 169     Filed 10/24/18      Entered 10/24/18 12:27:48     Page 2 of 9
Claims And Encumbrances, With Same Attaching To The Proceeds Of Sale, And Authorizing
Surcharge Of Secured Creditor’s Collateral and grant such other and further relief as this Court
deems just and equitable.

                                            SIMON, STELLA & ZINGAS, P.C.


                                            BY:       /S/ Stephen P. Stella
                                                   STEPHEN P. STELLA (P33351)
                                                   Attorney for Trustee
                                                   645 Griswold, Suite 3466
                                                   Detroit, Michigan 48226
                                                   (313) 962-6400
Dated: October 24, 2018                            attorneystella@sszpc.com




 18-46210-mar      Doc 169     Filed 10/24/18     Entered 10/24/18 12:27:48      Page 3 of 9
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

In the Matter of:                                                  In Bankruptcy:

FUTURE DIE CAST ACQUISITIONS, INC.                                 Case No: 18-46210-MAR
d/b/a FUTURE DIE CAST & ENGINEERING, INC.                          Chapter 7
                                                                   Honorable MARK A. RANDON

_____________Debtor(s)____________/                                         Ex 1

      ORDER AUTHORIZING TRUSTEE TO DISPOSE OF PROPERTY
     VIA PUBLIC AUCTION FREE AND CLEAROF LIENS, CLAIMS AND
ENCUMBRANCES, WITH SAME ATTACHING TO THE PROCEEDS OF SALE, AND
   AUTHORIZING SURCHARGE OF SECURED CREDITOR’S COLLATERAL

       The Court having considered the Motion For Order Authorizing Trustee To Dispose Of
Property Via Public Auction Free And Clear Of Liens, Claims And Encumbrances, With Same
Attaching To The Proceeds Of Sale, And Authorizing Surcharge Of Secured Creditor’s
Collateral (“Motion”) of Basil T. Simon, Trustee, and the Court being fully advised in the
premises;


       IT IS HEREBY ORDERED that the Trustee’s Motion is granted in all respects and the
Trustee may dispose of the Property1 of this estate as described in his Motion via public auction;


       IT IS FURTHER ORDERED that all liens, claims and encumbrances be and hereby are
transferred to the proceeds of sale and extinguished with respect to the Property;


       IT IS FURTHER ORDERED that the Trustee shall file with this court a report of sale
describing the disposition of the property and the amounts received and expended in connection
therewith.




       1
        Capitalized terms herein, unless otherwise defined, shall have the same meaning ascribed to them in the
   Trustee’s Motion For Order Authorizing Trustee To Dispose Of Property Via Public Auction Free And Clear Of
   Liens, Claims And Encumbrances, With Same Attaching To The Proceeds Of Sale, And Authorizing Surcharge
   Of Secured Creditor’s Collateral.



 18-46210-mar        Doc 169       Filed 10/24/18        Entered 10/24/18 12:27:48            Page 4 of 9
       IT IS FURTHER ORDERED that the Auctioneer be and hereby is permitted to charge
a buyer’s commission consistent with the Proposal as described in the Trustee’s Motion and
consistent with the Trustee's Order Authorizing Trustee To Retain Auctioneer.


       IT IS FURTHER ORDERED that the Trustee shall retain for the benefit of the
bankruptcy estate, from the gross auction proceeds of the Property, a sum of equal to the
identified expenses under the Budget (including $7,500.00 for payment of his attorneys fees and
expenses and an amount calculated in accordance with 11 U.S.C. §326 as compensation to the
Trustee for his fees) and then pay to Huntington Bank the proceeds of the sale of the Property to
be applied to the Debtor’s loan obligation.




 18-46210-mar       Doc 169     Filed 10/24/18    Entered 10/24/18 12:27:48       Page 5 of 9
                          UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

In the Matter of:                                             In Bankruptcy:

FUTURE DIE CAST ACQUISITIONS, INC.                            Case No: 18-46210-MAR
d/b/a FUTURE DIE CAST & ENGINEERING, INC.                     Chapter 7
                                                              Honorable MARK A. RANDON

_____________Debtor(s)____________/                   Ex. 2

  NOTICE OF TRUSTEE’S MOTION FOR ORDER AUTHORIZING TRUSTEE TO
  DISPOSE OF PROPERTY VIA PUBLIC AUCTION FREE AND CLEAR OF LIENS,
 CLAIMS AND ENCUMBRANCES, WITH SAME ATTACHING TO THE PROCEEDS
    OF SALE, AND AUTHORIZING SURCHARGE OF SECURED CREDITOR’S
                            COLLATERAL

TO: ALL CREDITORS AND OTHER PARTIES IN INTEREST:

YOUR RIGHTS MAY BE AFFECTED. You should read these papers carefully and
discuss them with your attorney, if you have one in this bankruptcy case. (If you do not
have any attorney, you may wish to consult one.)

        If you do not want the court to enter an order granting such relief, or if you want the court
to consider your views on the Motion, within 21 days you or your attorney must:

       1.      File with the court a written response or an answer, explaining your position at:

       United States Bankruptcy Court
       211 W. Fort Street
       Detroit, Michigan 48226

                If you mail your response to the court for filing, you must mail it early enough so
the court will receive it on or before the date stated above.

        PLEASE TAKE NOTICE that BASIL T. SIMON, Trustee, by his attorneys, Simon,
Stella & Zingas, P.C., filed a Motion For Order Authorizing Trustee To Dispose Of Property Via
Public Auction Free And Clear Of Liens, Claims And Encumbrances, With Same Attaching To
The Proceeds Of Sale, And Authorizing Surcharge Of Secured Creditor’s Collateral (the
“Motion”).

       The Motion seeks court authorization to sell via public auction certain equipment used in
the operations of Future Die Cast Acquisitions, Inc. d/b/a Future Die Cast & Engineering, Inc.
The equipment is more fully described in the inventory attached to the Motion as Exhibit A.




 18-46210-mar       Doc 169      Filed 10/24/18     Entered 10/24/18 12:27:48         Page 6 of 9
        Pursuant to LBR 9014(E.D.M.), you have Twenty One (21) days after service of this
Notice to file and serve a response or objection to the Trustee's Motion and if a response or
objection is not timely filed and served, the Court may decide that you do not oppose the relief
sought in the motion or objection and may enter an order granting the relief without a hearing.
In the event a response or objection to the Motion is filed, a hearing will be held after due notice,
in the Courtroom of the Honorable Mark A. Randon, 211 W. Fort Street, Detroit, Michigan. You
must also serve the Trustee and his counsel with a copy of any response or objection at the
address set forth below.

        The Trustee, through his auctioneer, R.J. Montgomery & Assoc., Inc., will conduct an on
line auction of the property described in his Motion commencing on November 24, 2018 at 9:00
a.m. and conclude no later than November 28, 2018 at 11:00 a.m. ("Sale Date"). The property
may be pre-inspected on November 26, 2018 from 9:00 a.m. to 5:00 p.m. This sale may be
adjourned without notice from time to time by the Trustee. All successful bidders will be
charged an 18% buyer’s premium. Failure by the high bidder to timely close or tender the
balance owed on the sale will result in forfeiture of any deposit provided. For more information
on the auction terms and conditions, please contact R.J. Montgomery & Associates, Inc., at
www.rjmauctions.com or 734-459-2323 (ph.) or 734-459-2524 (fax). Copies of the offer and
relevant pleadings relating to the sale are available upon request.

                                      SIMON, STELLA & ZINGAS, P.C.

                                      BY:      /S/ Stephen P. Stella
                                              STEPHEN P. STELLA (P33351)
                                              Attorney for Trustee
                                              645 Griswold, Suite 3466
                                              Detroit, Michigan 48226
Dated: October 24, 2018                       (313) 962-6400
                                              attorneystella@sszpc.com




 18-46210-mar       Doc 169      Filed 10/24/18     Entered 10/24/18 12:27:48         Page 7 of 9
                         UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

In the Matter of:                                             In Bankruptcy:

FUTURE DIE CAST ACQUISITIONS, INC.                            Case No: 18-46210-MAR
d/b/a FUTURE DIE CAST & ENGINEERING, INC.                     Chapter 7
                                                              Honorable MARK A. RANDON

_____________Debtor(s)____________/                           Ex “4"

                                     PROOF OF SERVICE
STATE OF MICHIGAN)
       ) ss.
COUNTY OF WAYNE)

I, Antinette Gaty, hereby certify that on October 24, 2018, I electronically filed the following:

Trustee’s Motion For Order Authorizing Trustee To Dispose Of Property Via Public Auction
Free And Clear Of Liens, Claims And Encumbrances, With Same Attaching To The Proceeds Of
Sale, And Authorizing Surcharge Of Secured Creditor’s Collateral; Notice of Trustee’s Motion
For Order Authorizing Trustee To Dispose Of Property Via Public Auction Free And Clear Of
Liens, Claims And Encumbrances, With Same Attaching To The Proceeds Of Sale, And
Authorizing Surcharge Of Secured Creditor’s Collateral; proposed Order and this Proof of
Service

with the Clerk of the Court using the ECF and I hereby certify that the Court’s ECF System has
served all registered users. I have mailed by United States Postal Service the above-referenced
pleading to the following non-ECF participants:

Kevin M. Ball
700 East Maple
2nd Floor
Birmingham, MI 48009

Shelby Packaging Company
35269 Cricklewood Blvd.
New Baltimore, MI 48047

Thomas J Shemanski
675 Robinson Road
Jackson, Mi 49203




 18-46210-mar       Doc 169      Filed 10/24/18     Entered 10/24/18 12:27:48        Page 8 of 9
Stearns Bank, N.A.
Stearn Bank Equipment Finance Division
500 13th Street
PO Box 750
Albany, MN 56307

Future Die Cast & Engineering, Inc.
c/o Resident Agent
7457 Franklin Road, Ste. 200
Bloomfield Hills, MI 48301

U.S. Small Business Administration
3737 Coolidge Road – 2nd Floor
East Lansing, MI 48823

Stearns Bank N.A.
500 13th Street
Albany, MN 56307


by placing same in a U.S. mail receptacle in Detroit, Michigan, first class, postage-prepaid.

                                      /S/ Antinette Gaty
                                      ANTINETTE GATY
                                     645 Griswold, Ste. 3466
                                     Detroit, MI 48226
   Subscribed and sworn to before me (313) 962-6400
   This 24th day of October, 2018    attorneystella@sszpc.com
                                     Assistant to Stephen P. Stella
   /s/ Stephen P. Stella
   STEPHEN P. STELLA, Notary Public
   Oakland County, Michigan
   My commission expires: 11-18-23




 18-46210-mar       Doc 169     Filed 10/24/18     Entered 10/24/18 12:27:48        Page 9 of 9
